     Case 3:19-cr-04330-JLS Document 47 Filed 01/04/21 PageID.190 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
                 (THE HONORABLE JUDGE JANIS L. SAMMARTINO)
10
     UNITED STATES OF AMERICA,                 Case No. 19CR4330-JLS
11            Plaintiff,
12                                             ORDER GRANTING UNOPPOSED
           v.
13                                             MOTION TO EXTEND SELF-
     PABLO FERNANDO OROPEZA,                   SURRENDER DATE
14
              Defendant.
15
16          IT IS HEREBY ORDERED that the unopposed motion to extend the self-
17 surrender date in the above-entitled matter is hereby GRANTED, and that Pablo
18 Fernando Oropeza’s self-surrender date presently set for January 8, 2021 be continued
19 to February 19, 2021.
20          IT IS FURTHER ORDERED that the Status Hearing presently set for
21 January 15, 2021 is continued to February 26, 2021 at 9:00 AM.
22          SO ORDERED.
23   Dated: January 4, 2021
24
25
26
27
28
                                             Order,
                           U.S. v. Oropeza, Case No. 19RCR4330-JLS
